In a proceeding pursuant to Civil Rights Law article 6 for leave to change an infant’s surname, the petitioner appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Schack, J.), dated May 15, 2006, as denied the petition.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court correctly concluded that the petitioner, the father of a child born out of wedlock, failed to establish that his child’s interest will be substantially promoted by changing the child’s surname to his and that there is no reasonable objection to the proposed name change (see Matter of David Robert T., 10 AD3d 453 [2004]; Matter of Cinquemani v Guarino, 290 AD2d 554 [2002]; Matter of Mercado v Townsend, 225 AD2d 555 [1996]; Matter of Shawn Scott C., 134 AD2d 345 [1987]). Spolzino, J.P., Krausman, Fisher and Angiolillo, JJ., concur. [See 12 Misc 3d 1152(A), 2006 NY Slip Op 50866(U) (2006).]